Case: 20-20328     Document: 00515900496         Page: 1     Date Filed: 06/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit
                                 ___________                              FILED
                                                                      June 15, 2021
                                  No. 20-20328
                                 ___________                         Lyle W. Cayce
                                                                          Clerk
   Joe Richard Pool, III; Trenton Donn Pool;
   Accelevate2020, L.L.C.,

                                                           Plaintiffs—Appellants,

                                       versus

   City of Houston; Anna Russell, in her official capacity as the
   City Secretary of the City of Houston,

                                            Defendants—Appellees.
                   ______________________________

                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-2236
                  ______________________________

   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam: *
          Joe Pool and Richard Pool sued the City of Houston under 42 U.S.C.
   § 1983 for alleged violations of their First and Fourteenth Amendment




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20328        Document: 00515900496             Page: 2      Date Filed: 06/15/2021




                                        No. 20-20328


   rights. 1   They challenged provisions of the City’s home-rule charter
   mandating certain residency and voter registration requirements be met by
   individuals seeking to gather signatures and place initiatives and referenda on
   ballots through petitions. Houston, Tex., City Charter, art. VII-a,
   § 2; art VII-b §§ 2–3.        Under these Charter provisions, the Pools are
   ineligible to circulate petitions. Seeking to place a proposed ordinance
   limiting campaign contributions from City contractors to candidates for
   municipal office on the Houston ballot, they initiated this suit in 2019.
           They sought a preliminary injunction permitting them to gather
   signatures for this petition, a declaratory judgment that the challenged
   provisions of the Charter are unconstitutional, permanent injunctive relief,
   and nominal damages. They also sought and were granted a temporary
   restraining order (TRO) allowing them to conduct their activities through the
   relevant deadline for placing initiatives on the ballot. The district court later
   dismissed the Pools’ claims as moot. The Pools moved to alter or amend the
   judgment under Federal Rule of Civil Procedure 59(e), but the district court
   concluded that there was no longer a live controversy and denied the motion.
           The Pools appealed, and this court—finding that the Pools have
   standing and that their claims are not moot—reversed and remanded to the
   district court, where the merits of this suit now lie. Pool v. City of Houston,
   978 F.3d 307, 314 (5th Cir. 2020).
           The appeal before us now concerns only the Pools’ quest for
   attorney’s fees for the portion of the litigation resulting in the grant of the
   TRO. They moved for attorney’s fees under 42 U.S.C. § 1988, but the
   district court denied the motion on the ground that the Pools failed to
   demonstrate that they are “prevailing parties.” 42 U.S.C. § 1988; Dearmore

           1
             Accelevate2020, L.L.C. is Trent Pool’s company, and we refer to the Plaintiffs
   collectively as “the Pools.”




                                               2
Case: 20-20328      Document: 00515900496            Page: 3    Date Filed: 06/15/2021




                                      No. 20-20328


   v. City of Garland, 519 F.3d 517, 521 (5th Cir. 2008) (prevailing party status
   requires a plaintiff to “(1) obtain actual relief, such as an enforceable
   judgment or a consent decree; (2) that materially alters the legal relationship
   between the parties; and (3) modifies the defendant’s behavior in a way that
   directly benefits the plaintiff at the time of judgment or settlement”) (citation
   omitted).
          The City has moved to dismiss this appeal on ripeness grounds
   because the Pools’ merits challenge to the Charter is now back before the
   district court, which can reaffirm, reverse, or modify its decision with respect
   to attorney’s fees connected to those claims. It maintains that we lack
   appellate jurisdiction because the district court’s order denying attorney’s
   fees is not final and has not “dispose[d] finally of the attorney’s fee
   question.” Shipes v. Trinity Indus., Inc., 883 F.2d 339, 341–42 (5th Cir. 1989).
   See also Ruiz v. Estelle, 609 F.2d 118, 118–19 (5th Cir. 1980) (finding that an
   interim award of attorney’s fees under § 1988 was not final under 28 U.S.C.
   § 1291 because it “did not conclusively determine the issue [and] was
   manifestly subject to later reconsideration by the [district] court”).
          The Pools “agree that there is no reason for the parties or this court
   to expend further resources litigating this fee appeal in light of the merits
   remand.” They concede that they “can request fees at the conclusion of the
   case . . . including fees incurred with respect to the TRO,” regardless of
   whether they ultimately win on the merits at the district court; that “the
   district court has the authority to reconsider, modify, or consider anew the
   issue of prevailing party status”; and that they “will still be able to seek fees
   in the district court for all phases of the case,” even if this appeal is dismissed
   for lack of jurisdiction or for prudential reasons. They ultimately only dispute
   the City’s contention that we lack jurisdiction to hear the appeal, arguing that
   the denial of attorney’s fees was final at time this appeal was filed because it
   followed the district court’s denial of their Rule 59(e) motion.




                                           3
Case: 20-20328        Document: 00515900496             Page: 4      Date Filed: 06/15/2021




                                        No. 20-20328


           But that is not the relevant timeframe for determining ripeness. As
   “ripeness is peculiarly a question of timing, it is the situation now rather than
   the situation at the time of the District Court’s decision that must govern.”
   Reg’l Rail Reorganization Act Cases, 419 U.S. 102, 140 (1974). See also
   Anderson v. Green, 513 U.S. 557, 559 (1995) (per curiam) (action taken by
   court of appeals after the Supreme Court’s grant of certiorari made the claim
   unripe). “[I]n weighing a ripeness claim, an appellate court may properly
   consider events occurring after the trial court’s decision.” DM Arbor Ct.,
   Ltd. v. City of Houston, 988 F.3d 215, 219 (5th Cir. 2021) (quoting New
   Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 833 F.2d 583, 586
   n.2 (5th Cir. 1987). See also 13B Charles Alan Wright et al.,
   Federal Practice and Procedure § 3532.7 (3rd ed. 2020)
   (“Ripeness should be decided on the basis of all the information available to
   the court. Intervening events that occur after decision in lower courts should
   be included . . . .”).
           Our remand of the merits case rendered the order denying attorney’s
   fees interim. A district court’s award or denial of interim attorney’s fees is
   not a final order within the meaning of § 1291 and does not fall within the
   collateral order doctrine. See, e.g., Shipes, 883 F.2d at 341–45; Ruiz, 609 F.2d
   at 118–19.
           Accordingly, there is no jurisdictional basis for this appeal, and the
   City’s motion to dismiss the appeal is granted. 2




           2
             We do not consider and pass no judgment upon the district court’s analysis or
   any of the parties’ arguments with respect to “prevailing party” status.




                                               4